Citation Nr: 1631863	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  09-34 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 40 percent for diabetes mellitus.

3.  Entitlement to service connection for a disability affecting the esophagus, to include gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971 including
service in the Republic of Vietnam.

These matters are before the Board of Veterans Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

These issues were last remanded for further development in November 2014.  In that remand, the Board found that the issue regarding the propriety of a reduction for the Veteran's diabetes mellitus ratings, from 40 to 20 percent was intertwined with the increased rating claim.  In a June 2015 rating decision, the RO restored to 40 percent effective July 1, 2010, finding that the July 1, 2010 reduction was improper.  Thus, as this has been restored in full, the issue has been recharacterized to reflect the restoration.

The issues of entitlement to an increased evaluation for diabetes mellitus and service connection for a disability affecting the esophagus, to include GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability as defined by VA regulations at any time during the period on appeal, and hearing loss is not related to service.






CONCLUSION OF LAW

Entitlement to service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA's duty to notify was satisfied prior to the October 2008 rating decision through an May 2008 notice letter sent to the appellant that fully addressed all notice elements.  This letter informed the appellant of what evidence was required to substantiate his claims and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records as well as post-service treatment records are associated with claims file.  38 C.F.R. § 3.159(c)(2).  As previously noted, the Board remanded this case for further development in November 2014.  The Board specifically instructed the RO to locate and obtain any and all VA treatment and examination records for the Veteran's hearing loss, specifically the records from an October 2005 VA examination.  Subsequently, the RO requested additional private treatment records, and the Veteran's October 2005 VA examination and treatment records were associated with the claims file.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159  (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Of note, in an September 2010 correspondence, the Veteran, through his representative, argued that the October 2005 VA examination for hearing loss was inadequate because the examiner made a conclusory statement which lacked supporting analysis.  Having reviewed the VA examination report, however, the Board finds the examination adequate for the purposes of the instant claim as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran and provided an adequate rationale for the etiological opinion provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 . 

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Also, certain chronic diseases, including sensorineural hearing loss (as an organic neurological disease), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Regarding claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court held that 38 C.F.R. § 3.385, discussed below, operates to establish when there exists a hearing disability for VA purposes.  Id.  at 159.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To be considered for service connection, a claimant must first have a disability. Congress specifically limited entitlement for service-connected disease or injury to cases where the disease or injury has resulted in a disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). So long as the Veteran had a diagnosed disability during the pendency of the claim, the service connection criteria requiring a present disability are satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran contends that he has a bilateral hearing loss disability related to military service.  

The service treatment records show normal hearing performed on entry and separation from service.

At an October 2005 VA examination, the Veteran reported that he was a combat engineer and truck driver with military noise exposure consisting of trucks and equipment noise.  The Veteran reported artillery noise in the distant background.  The Veteran did not report hearing loss at the time of examination.  A diagnosis of bilateral minimal high frequency sensorineural hearing loss with normal audiometric thresholds for rating purposes was assigned.  

The Maryland CNC test results showed 96 percent accuracy for both the right and left ears.  VA audiometric examination which included an audiological evaluation noting pure tone thresholds, in decibels, as follows:




HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
RIGHT
10
10
15
15
20
15
LEFT
10
10
15
15
25
16

The examiner stated that based on the available evidence, it was his opinion that the Veteran's current hearing loss was most likely age-related.  The examiner stated that he found no indication that hearing loss was incurred while on active duty and that the Veteran's current minimal hearing loss was not related to acoustic trauma from having been assigned to an artillery unit as a heavy vehicle operator while in service.  He further stated that the Veteran's employment should not be adversely effected by his hearing loss.

The Veteran's hearing is not shown to meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  A disability showing current hearing loss is not present.  

Even if a current hearing loss disability was shown, service connection could not be established without a showing of a causal nexus with service. 

The Board finds that the October 2005 examiner's opinion is of significant probative value in determining whether there is a relationship between the Veteran's minimal hearing loss disability and his military service.  The October 2005 examiner determined that the Veteran's hearing loss is not related to noise exposure in service and explained, following physical examination, that the Veteran's hearing loss is characteristic of his age.  

The Board has fully considered the Veteran's lay contentions.  As a general matter, lay witnesses are competent to testify as to their observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  However, the diagnosis of a hearing loss disability, as defined under section 3.385, and a determination as to etiology of a hearing loss disability are medical matters beyond a layperson's comprehension.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007). Specifically, testing for whether the Veteran's hearing loss is a disability for VA purposes and determining whether a hearing loss disability is etiologically related to noise exposure in service require specialized medical training.  Therefore, the Veteran is not competent to provide an opinion as to the diagnosis of a hearing loss disability or as to the etiology of a hearing loss disability.

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability. Therefore, the claim is denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran has not been examined by VA for his diabetes mellitus, complications of which include hypertension and erectile dysfunction, since October 2010.  However, the Board finds this examination to be far too remote in time (nearly 6 years ago) for evaluation purposes, particularly given August 2013 and September 2014 treatment records indicating concerns about diet and weight control in terms of high blood pressure.  At present, the Veteran has not been assigned a separate evaluation for blood pressure, but the Board cannot exclude the possibility that more contemporaneous examination findings might support a separate compensable evaluation.  38 C.F.R. § 3.159(c)(4).

In October 2014, the Board remanded the issue of entitlement to service connection for GERD in order to afford the Veteran a VA examination.  That remand requested that the examiner determine whether an esophageal disability was related to service or to medications taken for his service-connected disabilities.  In April 2015, the Veteran was afforded a VA examination in order to determine the etiology of his esophageal disability.  Regrettably, however, the examiner failed to discuss whether the Veteran's esophageal disability was due to or aggravated by service-connected disabilities or treatment for those disabilities.  Thus, the RO failed to meet the requirements of the remand.  

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271. While the Board regrets additional delay in this case, the matter must be remanded for a  new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (explaining that when VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination with an examiner who has experience with diseases of the endocrine system.  This examiner must review the claims file and interview the Veteran as to his type II diabetes mellitus and associated hypertension and erectile dysfunction.  Based on the claims file review, the interview with the Veteran, and the physical examination (and all associated laboratory testing deemed necessary), please address all of the following considerations:

a) Diabetes mellitus: all medications taken, complications (in addition to hypertension or erectile dysfunction), whether a restricted diet and regulation of activities are warranted, the frequency and treatment for any episodes of ketoacidosis or hypoglycemic reactions, and effects on weight and strength;

b) Hypertension: current blood pressure readings, and a description of all medications prescribed; and 

c) erectile dysfunction: all current symptoms, to include penile deformity, if shown.

All opinions must be supported by a detailed rationale.

2.  Afford the Veteran an appropriate VA gastrointestinal examination to determine whether it is at least as likely as not (probability greater than 50 percent) that his current esophageal disability was incurred as a result of his military service or was caused or aggravated by any service-connected disabilities or medication used to treat such disabilities.  A copy of the claims file should be provided to the examiner for review, and the examiner must cite to both this file review and to the subjective symptom reports of the Veteran in rendering an opinion.  The examiner should provide the rationale for any opinions rendered.  

3.  After conducting the above development and any additional development deemed necessary, the RO should review the Veteran's claims.  If the benefits sought on appeal cannot be granted, the Veteran and his representative must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


